Citation Nr: 1418659	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for VA home loan benefits.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1996 to June 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 decision of the Home Loan Eligibility Center in Winston-Salem, North Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran did not complete a continuous period of active duty of at least 24 months.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA home loan guaranty benefits are not met. 38 U.S.C.A. §§ 3701, 3702, 5303A (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Whereas here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); citing Livesay v. Principi, 15 Vet. App. 165 (2001).

Eligibility for VA Home Loan Guarantee

The Veteran seeks basic eligibility for VA home loan guaranty benefits as found at Chapter 37, Title 38, United States Code.  The Veteran argues that he signed enlistment papers on June 7, 1996 and using that date he served the requisite period of time.

An award of loan guaranty benefits is granted only to Veterans satisfying the basic entitlement criteria noted in 38 U.S.C.A. § 3702 (West 2002).  The controlling law provides that a certificate of eligibility for VA home loan guaranty benefits is granted only to Veterans who satisfy basic entitlement criteria.  Under 38 U.S.C.A. § 3702(D), a Persian Gulf war Veteran will be eligible if he served on active duty for 90 days or more at any time during the Persian Gulf War, other than a Veteran ineligible for benefits by reason of 38 U.S.C.A. § 5303A(b).  The criteria, as found at 38 U.S.C.A. § 5303A, are as follows:

(a) Notwithstanding any other provision of law, any requirements for eligibility for or entitlement to any benefit under this title or any other law administered by the Secretary that are based on the length of active duty served by a person who initially enters such service after September 7, 1980, shall be exclusively as prescribed in this title.

(b)(1) Except as provided in paragraph (3) of this subsection, a person described in paragraph (2) of this subsection who is discharged or released from a period of active duty before completing the shorter of- (A) 24 months of continuous active duty, or (B) the full period for which such person was called or ordered to active duty, is not eligible by reason of such period of active duty for any benefit under this title or any other law administered by the Secretary.

(2) Paragraph (1) of this subsection applies- (A) to any person who originally enlists in a regular component of the Armed Forces after September 7, 1980; and (B) to any other person who enters on active duty after October 16, 1981, and has not previously completed a continuous period of active duty of at least 24 months or been discharged or released from active duty under section 1171 of title 10. 

(3) Paragraph (1) of this subsection does not apply- (A) to a person who is discharged or released from active duty under section 1171 or 1173 of title 10; 
(B) to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; (C) to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of this title; (D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; (E) to benefits under chapter 19 of this title; (F) to benefits under chapter 30 or chapter 37 of this title by reason of-
(i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of this title; 
(ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(ii) of this title; 
(iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(v) of this title; or 
(iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in section 3011(a)(1)(A)(ii)(I) of this title; or 

(G) to benefits under chapter 43 of this title. 

In July 2010, the Winston -Salem VA Eligibility Center denied the Veteran's claim for VA home loan guarantee benefits.  The Center indicated that the evidence showed that the Veteran did not meet the minimum time (24 months) required for this benefit as he only served from June 13, 1996 until June 9, 1998. 

After a review of all the evidence, the Board finds that the Veteran did not complete a continuous period of active duty of at least 24 months; therefore, he did not meet the legal criteria at 38 U.S.C.A. § 5303A for basic eligibility for VA home loan guaranty benefits.  The Veteran served in the United States Navy from July 1998 to May 1999. The discharge was characterized as general (under honorable conditions).  The Narrative Reason for Separation was shown as misconduct.  The law regarding eligibility for VA home loan guarantee states that, in order to be eligible for home loan benefits, a Veteran who enlisted after September 7, 1980 must serve a minimum of two years (730 days) active duty, or the full period for which enlisted.  The Veteran's Certificate of Release or Discharge from Active Duty, DD-214, indicates that he entered active duty on June 13, 1996 and was separated June 9, 1998 with a total of one year, 10 months, and 28 days of net active service.  The Board notes that the dates listed actually represent one year, 11 months, and 28 days of active service.

Regardless of the calculation discrepancy, as found by the Home Loan Eligibility Center, the Veteran served less than the two years of active service required by 38 U.S.C.A § 5303A.  The Board acknowledges the Veteran's contention that he enlisted on June 7, 1996.  However, signing an agreement to enter service does not mean one has begun active duty service.  Furthermore, the findings of a United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

An individual who did not met the minimum active duty requirements is not eligible for any benefit under 38 U.S.C. or under any other law administered by VA except for Benefits for, or in connection with, a service-connected disability or death; insurance benefits provided by 38 U.S.C. Chapter 19; and/or refunds of a participant's contributions to the educational benefits program provided by 38 U.S.C. Chapter 32. 

As for exceptions to the basic eligibility requirements under 38 U.S.C.A. § 5303A, the Board observes that the provisions of 38 U.S.C.A. § 5303A(b)(3)(A-E) do not apply in the Veteran's case. In particular, the Veteran 1) was not discharged or released from active duty under Title 10 under Section 1171 or 1172; 2) was not discharged or released from active duty for a disability incurred or aggravated in line of duty; 3) was not found to have had a disability that the Secretary has determined to be compensable under chapter 11 of Title 38; 4) is not utilizing the provision of a benefit for or in connection with a service-connected disability, condition, or death; and 5) is not seeking benefits under Chapter 19 of Title 38.

38 U.S.C.A. § 5303A(b)(3)(F) does pertain to benefits under Chapter 37, Title 38, United States Code, the very benefits the Veteran seeks in this case.  In this case, the Veteran was not discharged from active duty for a medical condition which preexisted service on active duty and which the Secretary determined was not service connected; was not involuntary discharged or released from active duty for the convenience of the Government as a result of a reduction in force; and was not discharged or released from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as described at section 3011(a)(1)(A)(ii)(I) of Title 38.

For these reasons, the Board finds that the legal criteria for eligibility for VA home loan guaranty benefits have not been met.  In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


